DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-11 and 21-28 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 1/15/21, 6/4/21, 7/9/21, 8/10/22, and 9/12/22 have been acknowledged by the Office.

Election/Restrictions
	Claim 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/222.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 contains the trademark/trade name QshionTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a material having a three-dimensional structure with elastic polyolefin fibers” (Spec, para 0005) and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8, 10-11 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lokhorst et al., hereinafter ‘Lokhorst’ (US 20080005843 A1) in view of Marquette et al., hereinafter ‘Marquette’ (US 20090064411 A1).
In regards to Claim 1, Lokhorst teaches: A bed system (10 – Fig. 1) having a mattress (12 – Fig. 1), the bed system comprising: a first air system (16 – Fig. 1) configured for controlling pressure of a first air chamber (14 – Fig. 1, Para 0038) of the mattress; and a controller (20 – Fig. 1 B) having one or more processors (Para 0043 – ‘programmed data processors’) and a computer-readable storage medium (Para 0043 – ‘programmed computer’ and Para 0125 – ‘any medium’) coupled to the one or more processors having instructions stored thereon (Para 0043 – ‘run software instructions’) which, when executed by the one or more processors (Para 0087 – ‘software program that executes in a data processor of controller 20’), cause the one or more processors to perform operations (Para 0043 – ‘to perform methods of the invention’) comprising: operating the second air system as a function of data from the first air system.
Lokhorst does not teach: a second air system configured for conditioning air at a top of the mattress and comprising: operating the second air system as a function of data from the first air system.
Marquette teaches: a second air system (80 – Fig. 1) configured for conditioning air (Para 0025 –‘one or more blowers 50 or other air transfer devices are configured to deliver air to the air distribution devices’) at a top of the mattress (10 – Fig. 1) and comprising: operating the second air system as a function of data from the first air system (‘the blower 150 can be controlled in response to one or more sensor measurements, an input from a user, a preprogrammed schedule, a mode change and/or the like’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied since the preference or specification of one’s comfort level is different among different users.

In regards to Claim 2, Lokhorst teaches: The bed system of claim 1, wherein the first air system (16) comprises a pressure sensor (30 – Fig. 1) in fluid communication (31A – Fig. 1A) with the first air chamber (Para 0035 – ‘pressure sensor 30 may be integrated with the lower face of air chamber’) and configured to sense air pressure (Para 0035) and wherein the data (‘deliver[ed] signals 32’ – Para 0034) comprises the air pressure sensed by the pressure sensor of the first air system (‘representing pressures sensed by taxels 30A to controller 20’ -Para 0034).

In regards to Claim 3, Lokhorst teaches: The bed system of claim 1, but does not teach, wherein the second air system comprises a fan, a heater, and an air distribution layer positioned above the first air chamber.
Marquette teaches: wherein the second air system (80 – Fig. 1) comprises a fan (50 – Fig. 1, Para 0027), a heater (20 – Fig. 1, Para 0034), and an air distribution layer (14 – Fig. 1) positioned above the first air chamber (14 positioned above 40).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied since the preference or specification of one’s comfort level is different among different users. It is well known in the art that to distribute air once must use mechanical components such as air movers along with connection points to move the flow from one point to another.

In regards to Claim 4, Lokhorst teaches: The bed system of claim 1, but does not teach, wherein the second air system comprises a heater, and wherein the heater is operated as a function of pressure data sensed by the first air system.
Marquette teaches: wherein the second air system (80 – Fig. 1) comprises a heater (20 – Fig. 1, Para 0034), and wherein the heater is operated as a function of pressure data sensed by the first air system (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate-controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied since the preference or specification of one’s comfort level is different among different users. It is well known in the art that to distribute air once must use mechanical components such as air movers along with connection points to move the flow from one point to another, additionally, electrical components can be utilized to pin point certain regions or temperatures and allow the user to control such areas or values once determined.

In regards to Claim 5, Lokhorst teaches: The bed system of claim 1, wherein the operations further comprise: receiving a user input (24 – Fig. 2) for a desired pressure setpoint (Para 0053 – ‘set-point’) of the first air chamber (14 – Para 0053); and operating the first air system to achieve the desired pressure setpoint (Para 0038 / Para 0053), but does not teach, wherein operating the second air system as a function of data from the first air system comprises operating the second air system to maintain pressure of the first air chamber to a pressure that is near the desired pressure setpoint.
Marquette teaches: wherein operating the second air system as a function of data (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate-controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’) from the first air system comprises operating the second air system to maintain pressure of the first air chamber (Para 0044 – ‘schemes can help maintain thermal inertia by allowing the temperature conditioning system to more quickly respond to desired temperature variations. In addition, the fairly constant volumetric delivery of conditioned and/or unconditioned air helps provide a more consistent feel to the occupant’) to a pressure that is near the desired pressure setpoint (Para 0026, 0038-0039 and 0058 – 214 in Fig. 2A).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied by the pressure incorporating specified ranges since the preference or specification of one’s comfort level is different among different users.

In regards to Claim 6, Lokhorst teaches: The bed system of claim 1, but does not teach, wherein operating the second air system as a function of data from the first air system comprises operating the second air system to maintain pressure of the first air chamber to a pressure that is near a desired pressure setpoint.
Marquette teaches: wherein operating the second air system as a function of data (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate-controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’) from the first air system comprises operating the second air system to maintain pressure of the first air chamber (Para 0044 – ‘schemes can help maintain thermal inertia by allowing the temperature conditioning system to more quickly respond to desired temperature variations. In addition, the fairly constant volumetric delivery of conditioned and/or unconditioned air helps provide a more consistent feel to the occupant’)  to a pressure that is near a desired pressure setpoint (Para 0026, 0038-0039 and 0058 – 214 in Fig. 2A).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied by the pressure incorporating specified ranges since the preference or specification of one’s comfort level is different among different users.

In regards to Claim 7, Lokhorst teaches: The bed system of claim 1, but does not teach, wherein operating the second air system as a function of data from the first air system comprises operating the second air system to maintain pressure of the first air chamber to a pressure that is within a tolerance range of a desired pressure setpoint.
Marquette teaches: wherein operating the second air system as a function of data (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate-controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’) from the first air system comprises operating the second air system to maintain pressure of the first air chamber (Para 0044 – ‘schemes can help maintain thermal inertia by allowing the temperature conditioning system to more quickly respond to desired temperature variations. In addition, the fairly constant volumetric delivery of conditioned and/or unconditioned air helps provide a more consistent feel to the occupant’) to a pressure that is within a tolerance range of a desired pressure setpoint (Para 0026, 0038-0039 and 0058 – ranges between 212 and 214 values in Fig. 2A)..
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied by the pressure incorporating specified ranges since the preference or specification of one’s comfort level is different among different users.

In regards to Claim 8, Lokhorst teaches: The bed system of claim 1, but does not teach, wherein operating the second air system as a function of data from the first air system comprises stopping operation of a heater in response to determining that pressure in the first air chamber is at or has exceeded a threshold.
Marquette teaches: wherein operating the second air system as a function of data (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’) from the first air system comprises stopping operation of a heater in response to determining that pressure in the first air chamber is at or has exceeded a threshold.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied by the pressure incorporating specified ranges since the preference or specification of one’s comfort level is different among different users.

In regards to Claim 10, Lokhorst teaches: The bed system of claim 1, wherein the operations further comprise: determining a desired pressure setpoint (Para 0053 – ‘a set-point specified by controller’) and a pressure limit (Para 0111 – ‘upon detecting a maximum pressure or overpressure condition in air chamber 14’), but does not teach, wherein operating the second air system as a function of data from the first air system comprises operating at least one of a heater and a fan intermittently in a manner configured to avoid exceeding the pressure limit.
Marquette teaches: wherein operating the second air system as a function of data (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’) from the first air system comprises operating at least one of a heater and a fan intermittently (‘over a particular time period’ - Para 0036, – Fig. 2A) in a manner configured to avoid exceeding the pressure limit (Fig. 2A, Para 0036 – ‘the shaded regions indicate that the particular device is operating (or, in the case of a device capable of variable operational levels, the level at which the device is operating) and the white regions indicate that the particular device is not operating.’, Note: at 214 and 254 the device is stopped to avoid exceeding the pressure limit).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied by the pressure incorporating specified ranges or temperatures since the preference or specification of one’s comfort level is different among different users.


In regards to Claim 11, Lokhorst teaches: The bed system of claim 10, and maintain pressure of the first air chamber to a pressure that is within a tolerance range of a desired pressure setpoint (Para 01115), but does not teach, wherein operating the second air system as a function of data from the first air system comprises operating at least one of a heater and a fan intermittently in a manner configured to avoid exceeding the pressure limit and maintain pressure of the first air chamber to a pressure that is within a tolerance range of a desired pressure setpoint.
Marquette teaches: wherein operating the second air system as a function of data (Para 0048/0050 –‘ blower and/or other components of the climate control system can be based, at least partially, on feedback received from one or more sensors. For example, a climate controlled seat, bed or the like can include one or more thermal sensors, optical sensors, motion sensors, audible sensors, pressure sensors and/or the like’) from the first air system comprises operating at least one of a heater and a fan intermittently (‘over a particular time period’ - Para 0036, – Fig. 2A) in a manner configured to avoid exceeding the pressure limit (Fig. 2A, Para 0036 – ‘the shaded regions indicate that the particular device is operating (or, in the case of a device capable of variable operational levels, the level at which the device is operating) and the white regions indicate that the particular device is not operating.’, Note: at 214 and 254 the device is stopped to avoid exceeding the pressure limit)..
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of incorporating a more variable and user-friendly climate-controlled system such that the external and internal air of the system can be utilized to create a cool or warm environment by way of a fan, heater, and air distribution system for the specific needs or wants of the user. Additionally, this environment is focused towards comfort which is commonly varied by the pressure incorporating specified ranges since the preference or specification of one’s comfort level is different among different users.

In regards to Claim 21, Lokhorst teaches: The bed system of claim 7, wherein the tolerance range is between 90% and 110% of the desired pressure setpoint (Para 0115 – see note on ranges below) .
Note on Ranges: Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have a specified range between 90% to 110%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to Claim 22, Lokhorst teaches: The bed system of claim 7, wherein the tolerance range is between 95% and 105% of the desired pressure setpoint (Para 0115 – see note on ranges below) .
Note on Ranges: Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have a specified range between 95% and 105%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to Claim 23, Lokhorst teaches: The bed system of claim 7, wherein the tolerance range is between 99% and 101% of the desired pressure setpoint (Para 0115 – see note on ranges below) .
Note on Ranges: Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have a specified range between 99% and 101%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to Claim 24, Lokhorst teaches: The bed system of claim 1, wherein the mattress comprises: a first layer above the first air chamber (218 – Fig. 8), but does not teach, an air distribution layer above the first layer, a second layer above the air distribution layer, an air hose connected to the first air chamber, and an air duct connected to the air distribution layer.
Marquette teaches: an air distribution layer (316 – Fig. 3A) above the first layer, a second layer (314 – Fig. 3A) above the air distribution layer (Fig. 3A), an air hose connected to the first air chamber (384 – Fig. 3B), and an air duct (390 – Fig. 3A) connected to the air distribution layer.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of allowing the flow of air to be more convenient through the system for the purpose of allowing the air to rise through the system, as that is the main direction that air preferably flows. Additionally, the use of connection points and components such as ducts and hoses along with layers to separate certain components is commonly found in layered mattresses that require components beneath to separate the user from the mechanical components. 

In regards to Claim 25, Lokhorst teaches: The bed system of claim 24, but does not teach, wherein the second air system is configured to supply or draw air through the air distribution layer.
Marquette teaches: wherein the second air system (80 – Fig. 1) is configured to supply or draw air through the air distribution layer (air moves from 390 through 316).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of allowing the flow of air to be more convenient through the system for the purpose of allowing the air to rise through the system as that is the main direction that air preferably flows.


In regards to Claim 26, Lokhorst teaches: The bed system of claim 25, but does not teach, wherein the air distribution layer has a portion that distributes the air toward the second layer above the air distribution layer based on operation of the second air system.
Marquette teaches: wherein the air distribution layer (316 – Fig. 3A) has a portion that distributes the air (arrows from 390 – Fig. 3A) toward the second layer (314 – Fig. 3A) above the air distribution layer (314 above 316 – Fig. 3A) based on operation of the second air system (blower 350 can be configured to draw a volume of ambient air or other fluid and discharge’ Para 0053).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of allowing the flow of air to be more convenient through the system for the purpose of allowing the air to rise through the system, as that is the main direction that air preferably flows. Additionally, the use of connection points and components such as ducts and hoses along with layers to separate certain components is commonly found in layered mattresses that require components beneath to separate the user from the mechanical components. 

In regards to Claim 27, Lokhorst teaches: The bed system of claim 25, but does not teach, wherein the air distribution layer has a portion that draws the air from the second layer above the air distribution layer based on operation of the second air system.
Marquette teaches: wherein the air distribution layer (316 – Fig. 3A) has a portion (Para 0055 – ‘pad or other member can be configured to permit fluid discharged from the fluid distribution devices 340 to reach one or more of its exposed surfaces 312’) that draws the air from the second layer (314 – Fig. 3A) above the air distribution layer based on operation of the second air system (system 350 is on or off).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of allowing the flow of air to be more convenient through the system for the purpose of allowing the air to rise through the system, as that is the main direction that air preferably flows. Additionally, the use of connection points and components such as ducts and hoses along with layers to separate certain components is commonly found in layered mattresses that require components beneath to separate the user from the mechanical components. 

In regards to Claim 28, Lokhorst teaches: The bed system of claim 26, but does not teach, wherein the air distribution layer includes a material having a higher air permeability than an air permeability of the second layer.
Marquette teaches: wherein the air distribution layer (316 – Fig. 3A) includes a material (bed interior 316 is of a material with larger openings 390) having a higher air permeability (increasing the air flow form the ambient air) than an air permeability of the second layer (holes/openings of 342 are much smaller leading to less air permeability – Fig. 3B).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of allowing the flow of air to be more convenient through the system for the purpose of allowing the air to rise through the system, as that is the main direction that air preferably flows. Additionally, the use of connection points and components such as ducts and hoses along with layers to separate certain components is commonly found in layered mattresses that require components beneath to separate the user from the mechanical components. 


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lokhorst et al., hereinafter ‘Lokhorst’ (US 20080005843 A1) in view of Marquette et al., hereinafter ‘Marquette’ (US 20090064411 A1), and further in view of Karschnik et al., hereinafter, ‘Karschnik’ (US 20160242562 A1)
In regards to Claim 9, Lokhorst teaches: The bed system of claim 1, wherein the mattress comprises a first layer (218 – Fig. 8, Para 0123) above the first air chamber (Fig. 8), but does not teach:
 an air distribution layer comprising QshionTM material above the first layer, a second layer above the air distribution layer, a mattress cover enclosing the first air chamber, the first and second layers, and the air distribution layer, an air hose connected to the first air chamber, and an air duct connected to the air distribution layer.
Marquette teaches: an air distribution layer (316 – Fig. 4A) comprising QshionTM material above the first layer (Para 0053 – ‘bed interior 316’, see note below on material), a second layer (314 – Fig. 3A) above the air distribution layer (314 above 316 – Fig. 3A), an air hose (384 – Fig. 3A) connected to the first air chamber (384 connected to 340), and an air duct (390 – Fig. 3A) connected to the air distribution layer (390 connected to 316).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Marquette for the purpose of allowing the flow of air to be more convenient through the system for the purpose of allowing the air to rise through the system, as that is the main direction that air preferably flows. Additionally, the use of connection points and components such as ducts and hoses along with layers to separate certain components is commonly found in layered mattresses that require components beneath to separate the user from the mechanical components. 
Marquette does not teach: a mattress cover enclosing the first air chamber, the first and second layers, and the air distribution layer, 
Karschnik teaches: a mattress cover (18 – Fig. 3A, Para 0092) enclosing the first air chamber, the first and second layers, and the air distribution layer, (Fig. 3A)
Additionally, Karschnik discloses the claimed invention except for the ‘QshionTM material’.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have provided a specialized type of material for a mattress cover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lokhorst with these aforementioned teachings of Karschnik as a mattress cover to encase the entire system is commonly utilized to not allow the user’s body to make contact with the underlying surface. Additionally, covers are commonly used to be removable in order to clean and provide a hygienic surface for the user. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/29/2022